1. Def’s Pro Se Motion for Order to Show Cause for an'Order of Protective Order Marion C.I. 3730 Staff Officials and Preliminary Federal Injunction
[13 July 2014]
2. Def’s Pro Se Motion for Order to Show Cause for an Order of Protective Order and Preliminary Federal Injunction
[28 July 2014]
3. Def’s Pro Se Motion for Order to Show Cause for an Order of Protective Order and Preliminary Federal Injunction
[31 July 2014]
4. Def’s Pro Se Motion for Order to Show Cause for an Order of Protective Order and Preliminary Federal Injunction
[11 September 2014]
5. Def’s Pro Se Motion for Order to Show Cause for an Order of Protective Order and Preliminary Federal Injunction
[22 September 2104]
6. Def’s Pro Se Motion for Order to Show Cause for an Order of Protective Order and Preliminary Federal Injunction
[29 September 2014]
7. Def’s Pro Se Motion for Order to Show Cause for an Order of Protective Order and Preliminary Federal Injunction
[31 September 2014]
8. Def’s Pro Se Motion for Order to Show Cause for an Order of Protective Order and Preliminary Federal Injunction
[6 October 2014]
9. Defs Pro Se Motion for Order to Show Cause for an Order of Protective Order and Preliminary Federal Injunction
[7 October 2014]
1. Dismissed
2. Dismissed
3. Dismissed
4. Dismissed
5. Dismissed
i. Dismissed
7. Dismissed
i. Dismissed
9. Dismissed